Citation Nr: 1017343	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The Veteran requested a Travel 
Board hearing when he perfected a timely appeal in November 
1997.  This hearing was held at the RO before the undersigned 
Veterans Law Judge in March 2010.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records show he 
participated in multiple combat operations in the Republic of 
Vietnam and was awarded the Combat Action Ribbon for his 
honorable active combat service.

3.  The Veteran's reported in-service noise exposure history 
is consistent with the facts and circumstances of his 
honorable active combat service in Vietnam.

4.  Resolving reasonable doubt in the Veteran's favor, his 
current bilateral hearing loss and tinnitus were caused by 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a letter issued in June 2006, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
June 2006 VCAA notice letter also contained notice of the 
Dingess requirements.  Accordingly, the Board finds that all 
VCAA mandates were met. 

Neither the Veteran nor his service representative have 
indicated any prejudice caused by any notice error.  
Accordingly, and especially because the Board is granting 
both the Veteran's claims in this decision, there is no basis 
for finding prejudice against the Veteran's appeal of the 
issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.

The Board notes in this regard that the Veteran has contended 
that he was treated at Rockford Memorial Hospital in 
Rockford, Illinois, between January 1980 and December 1984 
for his claimed disabilities.  In response to a request from 
the RO for these records, however, this facility notified VA 
in August 2007 that it had no records that the Veteran ever 
was a patient there.  The Veteran also has contended that he 
was treated in 1978 at VA Medical Centers in Madison, 
Wisconsin, and in Milwaukee, Wisconsin.  In response to 
several requests from the RO for these records, each of these 
facilities responded in 2006 and 2007 that no records were 
available.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including 
a VA examination report dated in September 2006.  After 
review of this examination report, the Board finds that it 
provides competent, non-speculative evidence regarding the 
nature and etiology of the Veteran's current bilateral 
hearing loss and tinnitus.  Thus, there is no duty to provide 
another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.

Facts and Analysis

The Veteran contends that he incurred bilateral hearing loss 
and tinnitus during his honorable active combat service in 
Vietnam where he was exposed to significant noise from 
artillery and airstrikes which he called in as part of his 
in-service duties as a radio telephone operator.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).   For compensation purposes, however, impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or 
where the auditory thresholds for at least three of these 
frequencies are 26 dB or greater or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service personnel records show that, at his 
enlistment physical examination in August 1964, the Veteran 
denied all relevant medical history.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
-5
LEFT
-10
-5
0
X
-5

It appears that the Veteran was placed on a temporary 
disability retirement list in August 1968 after he fractured 
his right femur in a motor vehicle accident and was found 
unfit for duty due to the length of convalescence required 
for his fractured right femur.  No separation physical 
examination was available for review.

The Veteran's service personnel records show that he 
participated in multiple combat operations in the Republic of 
Vietnam between February and September 1966.  His primary 
duty was radio telephone operator.  A DD Form 215 completed 
in November 2009 shows that his awards and citations included 
the Combat Action Ribbon, Vietnam Service Medal w/2 Bronze 
Stars, and the Republic of Vietnam Meritorious Unit Citation 
(Gallantry Cross w/Palm).

In an August 2006 statement, the Veteran described his 
significant in-service noise exposure during his 
participation in multiple combat operations while in Vietnam.  
He stated that, during Operation Utah, he worked very near 
155 mm artillery loading and unloading artillery shells.  He 
stated that, after Operation Utah, "very loud and intense 
ringing in my ears did not diminish for weeks after this 
event."  He also stated that his hearing "was noticeably 
diminished for weeks."  The Veteran also stated that his 
duties in Vietnam included working in a naval gunfire spot 
team during Operation Fresno and Operation Golden Fleece.  He 
experienced significant in-service noise exposure during 
these combat operations.  He stated that his job was to 
direct close naval gunfire support from destroyers on station 
for these operations.  He also stated that he was exposed to 
significant in-service noise exposure from small arms fire.

On VA examination in September 2006, the Veteran complained 
of progressively worsening bilateral hearing loss and 
tinnitus.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported experiencing constant ringing in both ears, right 
greater than left.  The Veteran also reported serving in 
combat in Vietnam and being exposed to small arms and larger 
caliber weapons fire.  The Veteran reported a post-service 
occupational noise history of working in construction.  He 
also reported a post-service recreational noise exposure in 
firearm use, hunting, riding noisy motorcycles, and "using a 
riding lawnmower for two to three hours at a time without 
hearing protection."  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
60
LEFT
10
15
40
60
80

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The Veteran's ear canals were clear 
and his tympanic membranes were unremarkable.  The VA 
examiner opined that it was more likely than not that the 
Veteran's bilateral hearing loss and tinnitus were not 
related to active service due to in-service noise exposure 
because he had normal hearing at his enlistment physical 
examination and, although there was no separation physical 
examination in the file, he was seen in 1968 and 1973 for 
other disabilities and did not complain of any hearing loss 
or tinnitus at those times.  The VA examiner also opined that 
it was more likely than not that the Veteran's bilateral 
hearing loss and tinnitus were related to his post-service 
noise exposure.  The diagnosis was mild to moderate high 
frequency sensorineural hearing loss in the right ear and a 
mild dropping sharply to a moderate/severe high frequency 
sensorineural hearing loss in the left ear.

On private outpatient treatment on March 16, 2010, the 
Veteran complained of decreased hearing over time and 
bilateral tinnitus.  The Veteran reported that he was exposed 
to noise during active service as a naval gunfire spotter and 
when calling in air strikes.  He also reported in-service 
noise exposure to naval gunfire and "projectile gun fire."  
He reported further some post-service noise exposure while 
hunting "that he reported as infrequent."  The Veteran's 
pure tone testing revealed normal hearing from 250-1000 Hertz 
sloping to a severe sensorineural hearing loss bilaterally.  

In a letter dated on March 17, 2010, M.L.U., M.D., stated 
that he had seen the Veteran for complaints of hearing loss 
and tinnitus.  He concluded that the Veteran experienced 
hearing loss and tinnitus.  Dr. M.L.U. stated that the 
Veteran's hearing loss was likely a sensorineural hearing 
loss and, given the Veteran's significant in-service noise 
exposure, it was at least as likely as not that his current 
hearing loss and tinnitus were due to in-service noise 
exposure.

The Board finds that the evidence is in relative equipoise on 
the issue of whether the Veteran's current bilateral hearing 
loss and tinnitus are related to active service.  As noted, 
the Veteran's service medical records do not show that he was 
treated for either of these disabilities at any time during 
active service, including after he returned from his tour of 
duty in Vietnam.  The Board acknowledges that the Veteran's 
reported in-service noise exposure to naval gunfire support 
and other artillery fire during Operations Utah, Fresno, and 
Golden Fleece is consistent with the facts and circumstances 
of his honorable active combat service in Vietnam.  Indeed, 
the Veteran's service personnel records confirm that he 
participated in all 3 of the operations which he identified 
in his lay statements as the sources of his significant in-
service noise exposure.  38 U.S.C.A. § 1154(b).  Although the 
Veteran has contended that he was treated in 1978 at several 
VA medical centers and between January 1980 and December 1984 
at Rockford Memorial Hospital for his claimed bilateral 
hearing loss and tinnitus, as noted, there were no records 
available for review from any of these facilities.  It 
appears that, following service separation, the Veteran first 
was treated for bilateral hearing loss and tinnitus in 2006, 
several decades after his service separation in 1968.  Thus, 
the presumption of service connection for chronic diseases 
manifest within the first post-service year is not 
applicable.  See generally 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

The record also contains the VA examiner's September 2006 
opinion that it was less likely than not that the Veteran's 
current bilateral hearing loss and tinnitus were related to 
service.  Although the Veteran reported a significant history 
of in-service noise exposure, this VA examiner concluded 
that, because his hearing was normal at his enlistment 
physical examination, it was more likely than not that 
bilateral hearing loss and tinnitus were related to his post-
service noise exposure.  By contrast, Dr. M.L.U. stated in 
March 2010 that it was at least as likely as not that the 
Veteran's bilateral hearing loss and tinnitus were related to 
active service based on his significant history of in-service 
noise exposure.  This private examiner is a specialist in ear 
diseases, and he was aware of the Veteran's varied history of 
noise exposure.  Thus, both competent examiners provided 
sound medical opinions.     

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claims for service connection for 
bilateral hearing loss and for tinnitus.  See 38 C.F.R. 
§ 3.102.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for bilateral 
hearing loss and for tinnitus is warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


